              Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES                              :

                                            :      CRIMINAL NO. 3:18-282

     v.                                     :        (JUDGE MANNION)

 STEPHANI TAYLOR,                           :

     Defendant                              :


                                   MEMORANDUM

I.        Background

          On April 23, 2020, defendant Stephani Taylor, an inmate serving her

36-month federal sentence imposed by this court at FCC-Hazelton in

Bruceton Mills, West Virginia, filed a letter Motion for Immediate Release to

Home Confinement seemingly pursuant to the Coronavirus Aid, Relief, and

Economic Security Act, (“CARES Act”), §12003(b)(2), based on COVID-19.1

(Doc. 80). The motion could also be construed as one for compassionate




          1
       On February 2, 2019, Taylor pled guilty to possession of a firearm in
furtherance of a drug trafficking offense, 18 U.S.C. §924(c). On May 20,
2019, this court sentenced her to 36 months of imprisonment followed by 2-
years supervised release. (Doc. 74). The court then committed Taylor to the
custody of the BOP and recommended that she serve her sentence in a
prison proximal to her family in Northeastern Pennsylvania.
          Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 2 of 14




release pursuant to 18 U.S.C. §3582(c)(1)(A).2 Taylor does not allege that

there are presently any cases of the COVID-19 virus at FCC-Hazelton and

she does not allege any medical conditions that would make her more

susceptible to complications if she did contract the virus, but she nonetheless

requests the court to immediately release her to home confinement to care

for family members, including her son. Nor does Taylor complain about the

conditions of confinement at FCC-Hazelton or allege that the BOP is not

taking adequate measures to protect inmates from the COVID-19 virus.

Taylor also states that she has served 19 months in prison and that she is

eligible for release to a halfway house on October 6, 2020. According to

Taylor, her BOP projected release date is April 3, 2021. She also points out

that she has not received any incident reports during her confinement and is

enrolled in a parenting class and in RDAP, which is certainly commendable.

As such, Taylor requests the court to immediately order her released from

FCC-Hazelton to home confinement to serve the remainder of her sentence

“due to the current circumstances”, clearly referring to COVID-19.




      2
       Since Taylor is proceeding pro se, and since she did not state the
statutory basis for her motion, the court liberally construes her letter motion
as also seeking relief pursuant to the CARES Act as well as a motion
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A).

                                      -2-
          Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 3 of 14




      For the reasons set forth below, the court will construe Taylor’s letter

motion as a petition for writ of habeas corpus pursuant to 28 U.S.C. §2241,

and it will transfer her case to the Northern District of West Virginia, where

jurisdiction properly arises.3

      On April 30, 2020, the government filed a brief in opposition to Taylor’s

motion. (Doc. 81). The government construes Taylor’s motion as one

seeking the court to reduce her sentence of imprisonment under 18 U.S.C.

§3582(c)(1)(A) and order her immediate release, based on the threat posed

by the COVID-19 pandemic, and contends that the court should deny it

without prejudice due to her failure to exhaust BOP administrative remedies.

      The court concurs with the government that insofar as Taylor intended

her motion to be one for compassionate release pursuant to 18 U.S.C.

§3582(c)(1)(A), the court will dismiss the motion without prejudice for lack of


      3
        “There is a judicially created exhaustion requirement for habeas
petitions brought under 28 U.S.C. §2241.” Furando v. Ortiz, 2020 WL
1922357, *3 (D.N.J. April 21, 2020) (citing Callwood v. Enos, 230 F.3d 627,
633-34 (3d Cir. 2000)). Even though it appears that Taylor has not exhausted
all of her administrative remedies available with the BOP regarding her
habeas petition, the court will leave it up to the District Court that has
jurisdiction over her petition to decide whether it should be dismissed without
prejudice. See Furando, supra (court dismissed without prejudice the habeas
petition of inmate serving his federal sentence at FCI-Fort Dix who sought
immediate release to home confinement under the CARES Act, based on
the COVID-19 virus, due to his failure to exhaust his BOP administrative
remedies available under 28 C.F.R. §§542.10 to 542.19.).

                                      -3-
       Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 4 of 14




jurisdiction. Further, to the extent Taylor’s motion is under the CARES Act, it

will be dismissed since the court lacks authority to direct the BOP to release

her to home confinement under this Act.



II.   Discussion

      No doubt that a habeas petition under §2241 is the proper vehicle for

an inmate to challenge “the fact or length of confinement”, Presser v.

Rodriguez, 411 U.S. 475, 494 (1973), or the “execution” of her confinement.

Woodall v. Fed. BOP, 432 F.3d 235, 241-42 (3d Cir. 2005). Further, the court

must look to the remedy requested by the inmate to determine if she is

seeking relief available in a habeas petition. “When a petitioner seeks

immediate release from custody, the ‘sole federal remedy’ lies in habeas

corpus.” Camacho Lopez v. Lowe, 2020 WL 1689874, *8 (M.D.Pa. April 7,

2020) (citing Presser, 411 U.S. at 500).

      In Camacho Lopez, the petitioner was an ICE detainee subject to a

final removal order whose removal was set for March 30, 2020, but delayed

due to his COVID-19 diagnosis. The petitioner filed a §2241 habeas petition

seeking immediate release from confinement based on “the threat posed by

the COVID-19 viral pandemic.” The respondent argued that Camacho

Lopez’s petition should be construed as a civil rights action under 42 U.S.C.


                                     -4-
       Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 5 of 14




§1983. The court found that “the extraordinary conditions of confinement”

“where the petitioner tested positive for and had been hospitalized by a

potentially deadly pandemic virus and claims that officials cannot properly

treat him---constitute the extreme case in which habeas relief might be

available.” Id. at 13. The court then concluded that based on the case’s

unique circumstances, “both the claim brought and the remedy sought are

cognizable in habeas corpus.” Id. The court found, however, that Camacho

Lopez’s continued detention in prison was proper and dismissed his habeas

petition. See also Verma v. Doll, Civil No. 4:20-14, (M.D.Pa. April 9, 2020)

(court found petitioner, an ICE detainee, “plainly seeks a habeas remedy”

where he requested immediate release from custody based on alleged

“constitutionally deficient conditions of confinement that threaten his life and

health” in light of the COVID-19 pandemic); Saillant v. Hoover, 2020 WL

1891854, *3 (M.D.Pa. April 16, 2020) (the court agreed with the conclusions

of the courts in Verma and Camacho Lopez “finding that a claim based on

the COVID-19 pandemic [ ] is exactly the sort of ‘extreme case’ contemplated

in [Ali v. Gibson, 572 F.2d 971 (3d Cir. 1978)]” “in which a petitioner may

challenge the conditions of his confinement through a petition for writ of

habeas corpus.”).




                                     -5-
       Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 6 of 14




     In the present case, as in Camacho Lopez, although Taylor is not an

ICE detainee awaiting her removal, she similarly seeks immediate release

from BOP custody at FCC-Hazelton due to the COVID-19 virus, which “is

unequivocally a habeas remedy.” Id. (citation omitted). See also United

States v. Serfass, 2020 WL 1874126, *2 (M.D.Pa. April 15, 2020) (citation

omitted). As the court in Camacho Lopez explained, id. at 11 the term

“execution” of a petitioner’s sentence is broadly defined by the Third Circuit

“to include such matters as administration of parole, sentence computation,

prison disciplinary proceedings, prison transfers, and even ‘conditions’

generally.” (citing Woodall, 432 F.3d at 241-44).

     In her motion, Taylor clearly seeks relief that affects the execution of

her 36-month prison sentence since she requests the court alter its terms

which ordered her into BOP custody to serve her sentence and to

immediately release her to home confinement. See Serfass, supra. Taylor

does not challenge the conditions of her confinement at FCC-Hazelton and

seek damages, and thus her filing is not a civil rights action. See Parmeley

v. Trump, 2020 WL 1987366, *2 (S.D.Ill. April 27, 2020) (court held that

proposed class action civil rights complaint filed by inmates incarcerated in

federal prison and in BOP custody who sought release from prison due to

the COVID-19 virus was not a remedy that was available under Section 1983


                                    -6-
       Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 7 of 14




or Bivens, and that “[a] petition for a writ of habeas corpus is the proper route

if a prisoner is seeking ‘what can fairly be described as a quantum change in

the level of custody—whether outright freedom, or freedom subject to the

limited reporting and financial constraints of bond or parole or probation.’”)

(citation omitted). See also Simmons v. Warden, FCI-Ashland, 2020 WL

1905289 (E.D.Ky. April 17, 2020).

      As noted, the court also construes Taylor as claiming that due to the

threat that she may contract the COVID-19 virus at FCC-Hazelton she

qualifies to be immediately released to home confinement based on the

CARES Act and pursuant to the FSA, 18 U.S.C. §3582(c)(1)(A). “As

amended by the First Step Act, 18 U.S.C. §3582(c)(1)(A) authorizes courts

to modify a criminal defendant’s sentence for ‘extraordinary and compelling

reasons’ ‘upon motion of the Director of the Bureau of Prisons’ or ‘upon

motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier.’” United States v. Feiling, 2020 WL 1821457, *4 (E.D.Va. April 10,

2020). As the government represents, (Doc. 81 at 2), “Taylor has not

requested compassionate release at [FCC-Hazelton], as she is required to


                                      -7-
          Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 8 of 14




do.”4 Thus, to the extent that Taylor’s motion is construed as seeking

compassionate release, it would be dismissed for lack of jurisdiction since

Taylor has not exhausted her administrative remedies under §3582(c)(1)(A),

“which requires that a defendant seeking compassionate release present

[her] application to the BOP and then either (1) administratively appeal an

adverse result if the BOP does not agree that [her] sentence should be

modified, or (2) wait for 30 days to pass.” United States v. Zukerman, 2020

WL 1659880, *2 (S.D.N.Y. April 3, 2020). See also United States v. Raia,

954 F.3d 594 (3d Cir. April 2, 2020).

      Secondly, Taylor has not demonstrated that “extraordinary and

compelling reasons” warrant a reduction of her sentence since she does not

state that she has any recognized medical condition putting her at a higher

risk if she contracts COVID-19, i.e., she has not alleged that she is at risk of

experiencing serious complications from COVID-19 due to any medical

conditions, and since she does not allege that there are any cases of the

virus currently at FCC-Hazelton. See Zukerman, 2020 WL 1659880, *2 (“in

order to be entitled to relief under 18 U.S.C. §3582(c)(1)(A)(i), [Berry] must



      4
         The government also points out that FCC-Hazelton has implemented
and follows “all BOP COVID-19 protocols”, and that “[a]s of April 29, 2020,
no inmates or staff have tested positive for COVID-19 at the FCC Hazelton
facility.” (Doc. 81 at 9).
                                      -8-
       Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 9 of 14




both meet the exhaustion requirement and demonstrate that ‘extraordinary

and compelling reasons’ warrant a reduction of [her] sentence.”); Raia, 954

F.3d at 597 (“The First Step Act empowers criminal defendants to request

compassionate release for ‘extraordinary and compelling reasons’” after the

defendant exhausts administrative remedies with the BOP.) (citing 18 U.S.C

§3582(c)(1)(A)(i)). The Third Circuit in Raia, id., also held that defendant’s

failure to comply with §3582(c)(1)(A)’s exhaustion requirement “presents a

glaring roadblock foreclosing compassionate release at this point.”

      Further,   Taylor    does      not   allege   any   “catastrophic   health

consequences” to make exhaustion futile or show that she could be unduly

prejudiced if she had to wait to exhaust her administrative remedies with the

BOP. See Zukerman, 2020 WL 1659880, *3. Rather, she appears to

speculate that she may be exposed to COVID-19 if someone at FCI-Hazelton

contracts the virus in the future.

      As the Third Circuit in Raia, 954 F.3d at 597, explained, “the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” (citation omitted). See also

Feiling, 2020 WL 1821457, *5 (“the Court agree[d] with the Third Circuit [in


                                       -9-
       Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 10 of 14




Raia] and the district courts cited [in its decision] and will join them in holding

that the mere existence of COVID-19 among the prison population and an

inmate’s susceptibility to it do not justify waiver of the administrative

exhaustion requirement under §3582(c)(1)(A).”) (string citations omitted of

several cases finding that since defendant failed to exhaust his

administrative remedies with BOP, the Court does not possess authority to

grant relief under §3582(c)(1)(A)(i), even if based on COVID-19, and that

§3582(c)(1)(A) provided no authority to waive the exhaustion requirement).

      Moreover, the Third Circuit in Raia, 954 F.3d at 597, stated, ”[g]iven

BOP’s shared desire for a safe and healthy prison environment, we conclude

that strict compliance with §3582(c)(1)(A)’s exhaustion requirement takes on

added—and critical—importance.” See also Feiling, 2020 WL 1821457, *7

(“Because Defendant has failed to exhaust administrative remedies under

§3582(c)(1)(A), the Court lacks authority to grant a sentence modification

under that provision.”).

      Additionally, insofar as Taylor is construed as relying on the CARES

Act, which was signed into law on March 27, 2020, as the basis for her

release to home confinement, such reliance is misplaced. The government

points out that Taylor has served about 54% of her sentence. Taylor states




                                      - 10 -
         Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 11 of 14




that she will be eligible to qualify for halfway house placement on October 6,

2020.

        As the court in United States v. Sawicz, 2020 WL 1815851, *1

(E.D.N.Y. April 10, 2020), recently explained:

        [The] CARES Act expanded the maximum amount of time that a
        prisoner may spend in home confinement: “if the Attorney General
        finds that emergency conditions will materially affect the functioning of
        the [BOP], the Director of the Bureau may lengthen the maximum
        amount of time for which the Director is authorized to place a prisoner
        in home confinement ....” CARES Act §12003(b), Pub. L. No. 116-136,
        134 Stat. 281 (2020). Attorney General William Barr made the requisite
        “finding that emergency conditions are materially affecting the
        functioning of the Bureau of Prisons” on April 3, 2020, thereby
        triggering the BOP’s authority to expand the amount of time that a
        prisoner may spend in home confinement.

        The determination of which inmates qualify for home confinement

under the CARES Act is with the BOP Director. See United States v. Doshi,

2020 WL 1527186, *1 (E.D.Mi. March 31, 2020) (The CARES Act

“temporarily permits the Attorney General to ‘lengthen the maximum amount

of time for which [it] is authorized to place a prisoner in home confinement’

under §3624(c)(2)”, and “the authority to make this determination is squarely

allocated to the Attorney General, under whose authority is the Bureau of

Prisons.”). In fact, the CARES Act “does not mandate home confinement for

any class of inmate.” Valenta v. Ortiz, 2020 WL 1814825, *1 (D.N.J. April 9,

2020).


                                      - 11 -
      Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 12 of 14




     While the BOP has the authority to make this determination, sua

sponte, under the CARES Act, Feiling, 2020 WL 1821457, *6, Taylor does

not indicate that she has requested a transfer to home confinement to the

warden at FCC-Hazelton pursuant to the CARES Act. Nor does she indicate

that she is a vulnerable inmate who the BOP Director should consider for

home confinement under the Act. Thus, Taylor does not claim to be part of

the “cohort of inmates who can be considered for home release” under the

CARES Act which includes “all at-risk inmates” at facilities “where [the BOP]

determine[s] that COVID-19 is materially affecting operations.” Id. (citing

Mem. from Att’y Gen. to Dir., BOP (Apr. 3, 2020)).

     In short, the court agrees with my colleagues in this district who, to

date, have unanimously concluded that emergency petitions for release,

based on COVID19 are properly construed pursuant to 28 U.S.C. §2241. (In

addition to Camacho Lopez and Verma, see also Brown v. U.S. Dept of

Homeland Security, 3:20-cv-119; Umarbaev v. Warden, 1:20-cv-413;

Saillant, supra; and Thakker v. Doll, 1:20-cv-480.) I agree with my

colleague’s well reasoned analysis and join in their conclusion that 28 U.S.C

§2241 is the proper vehicle to proceed. Therefore, the court finds that

Taylor’s motion should be construed as a §2241 habeas petition since she

seeks relief affecting how her sentence is executed, i.e., serving her


                                   - 12 -
       Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 13 of 14




sentence in home confinement as opposed to confinement in prison to which

she was sentenced, and not a reduction or release from her sentence (i.e. a

compassionate release). See United States v. Serfass, 2020 WL 1874126

(M.D.Pa. April 15, 2020).

      A petitioner may seek §2241 relief only in the district in which she is in

custody. United States v. Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009).

This Court has no jurisdiction over Taylor’s habeas claims as she is not

detained within this district at the time of the filing of her motion. As such,

Taylor must file her §2241 habeas petition in the U.S. District Court for the

Northern District of West Virginia since she is confined in prison in that

district. Pursuant to 28 U.S.C. §2243, “[t]he writ, or order to show cause shall

be directed to the person having custody of the person detained. These

provisions contemplate a proceeding against some person who has the

immediate custody of the party detained, with the power to produce the body

of such party before the court or judge.” Rumsfeld v. Padilla, 542 U.S. 426,

434 (2004). Thus, for purposes of a habeas action, the petitioner’s custodian

is the warden of the institution holding the petitioner. Id. at 442. In the instant

case, the only appropriate respondent is the Warden at FCC-Hazelton,

where Taylor is currently confined.




                                      - 13 -
            Case 3:20-cv-00726-MEM Document 3 Filed 04/30/20 Page 14 of 14




            In light of the foregoing, the court will direct the clerk of court to docket

Taylor’s Doc. 80 letter motion as an emergency §2241 habeas petition and

to assign it a separate civil number. The court will then direct the clerk of

court to transfer Taylor’s habeas petition to the U.S. District Court for the

Northern District of West Virginia.



III.        Conclusion

            Taylor’s letter Motion for Immediate Release to Home Confinement,

(Doc. 80), is construed as a petition for writ of habeas corpus pursuant to 28

U.S.C. §2241, and the clerk of court will be directed to docket Taylor’s Doc.

80 motion as an emergency §2241 habeas petition and to assign it a civil

number. The clerk of court will then be directed to transfer Taylor’s §2241

habeas petition to the U.S. District Court for the Northern District of West

Virginia District as the proper jurisdictional court. An appropriate order shall

be issued.




                                               s/ Malachy E. Mannion _____
                                               MALACHY E. MANNION
                                               United States District Judge

Dated: April 30, 2020
18-282-01




                                            - 14 -
